Case 2:21-cv-00996-JS-AYS Document 25 Filed 07/20/21 Page 1 of 4 PageID #: 107




  UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

ANDREW PERRONG
    Plaintiff

       v.

Charles Baratta LLC, et al.
       Defendants
                                                       No. 2:21-cv-00996



                                              ORDER

       THIS MATTER having been opened to the Court by Defendant Charles Baratta LLC

(“Defendant”), on a Motion For Pro Hac Vice Admission Of Joshua L. Thomas, Esq. and on

notice to Plaintiff; and the Court having reviewed the moving and responding papers and the

arguments of the parties; and for good cause shown,

       IT IS on this ___ day of ___________________________, 2021:

       ORDERED THAT Defendants’ Motion For Pro Hac Vice Admission Of Joshua L.

Thomas, Esq. in the above captioned matter is shall be and hereby is GRANTED; and it is

       FURTHER ORDERED THAT counsel for Defendants shall serve a true and correct

copy of this Order upon all parties to this action within seven (7) days of its receipt hereof.


                                                              BY THE COURT:



                                                              ________________________
Case 2:21-cv-00996-JS-AYS Document 25 Filed 07/20/21 Page 2 of 4 PageID #: 108




  UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

ANDREW PERRONG
    Plaintiff

       v.

Charles Baratta LLC, et al.
       Defendants
                                                      No. 2:21-cv-00996



                                     VERIFIED PETITION

I, JOSHUA THOMAS, ESQ., of full age, hereby certify as follows:

       1.      I am an attorney licensed to practice law in the State of Pennsylvania and I am an

attorney in the firm of Joshua L. Thomas & Associates 225 Wilmington-West Chester Pike Suite

200 Chadds Ford, PA 19317. Phone: (215) 806-1733 and Fax: (888) 314-8910

       2.      I make this certification in support of the application for pro hoc vice admission in

this matter on behalf of Defendant Charles Baratta LLC. for a period of 18 months pursuant to §

520.11 of the rules of the Court of Appeals (22 NYCRR 520.11) and § 690.3(b) or (c) of the

Rules of the Appellate Division, Second Department (22 NYCRR 690.3[b], [c]).

       3.      I meet the eligibility requirements for admission pro hac vice pursuant to §

520.11(a)(2) or (b) of the Rules of the Court of Appeals.

       4.      I have been a member of the Pennsylvania Bar since 2011.

       5.      I am a member in good standing in the Bars of the State of Pennsylvania.

       6.      During the pendency of this action, I will notify the court immediately if any

actions are instituted against me affecting my standing with the bar of any state.

       7.      I have an ongoing and long-standing client relationship with Defendant Charles

Baratta LLC and Mr. Barrratta has requested I represent their interests in this matter.
Case 2:21-cv-00996-JS-AYS Document 25 Filed 07/20/21 Page 3 of 4 PageID #: 109




          8.     As a condition of my admission, I agree to have all pleadings, briefs and other

papers filed with the Court reviewed by an attorney of record authorized to practice in New

York.

          9.     As a condition of my admission, I am familiar with and shall comply with the

standards of professional conduct imposed upon members of the New York bar, including the

rules of court governing the conduct of attorneys and the Rules of Professional conduct

(22NYCRR part 1200).

          10.    I respectfully request that I be specially admitted pro hac vice to participate in this

matter.

          I hereby certify that the foregoing statements made by me are true and correct to the best

of my knowledge. I am aware that if any of the foregoing statements made by me are willfully

false, I am subject to punishment.


          Dated:__ July 15, 2021__                      /S/ Joshua L. Thomas
                                                        Joshua L. Thomas Esq.
                                                        Joshua L. Thomas & Associates
                                                        225 Wilmington-West Chester Pike
                                                        Suite 200
                                                        Chadds Ford, PA 19317
                                                        Phone: (215) 806-1733
                                                        Fax: (888) 314-8910
                                                        Email: JoshuaLThomas@gmail.com
Case 2:21-cv-00996-JS-AYS Document 25 Filed 07/20/21 Page 4 of 4 PageID #: 110




Joshua L. Thomas Esq.
Joshua L. Thomas & Associates
Supreme Court ID No. 003992012
1110 Pocopson Road
PO Box 415
Pocopson, PA 19366
Phone: (215) 806-1733
Fax: (888) 314-8910
Email: JoshuaLThomas@gmail.com


U.S. BANK, SUCCESSOR TRUSTEE TO                   SUPERIOR COURT OF NEW JERSEY
BANK OF AMERICA, NA, SUCCESSOR IN                 CHANCERY DIVISION
INTEREST TO LASALLE BANK, NA, AS
TRUSTEE, ON BEHALF OF THE HOLDERS
OF THE WAMU MORTGAGE PASS-
THROUGH CERTIFICATES, SERIES 2007-
HY6

          PLAINTIFF                               PASSAIC COUNTY

       vs.                                        INDEX NO. 505227/2017

STEPHEN JEMAL, ET AL., et al.                      VERIFICATION OF
                                                  JOSHUA THOMAS, ESQ.

             DEFENDANT(S)

I, JOSHUA THOMAS, ESQ., of full age, hereby certify as follows:

       I hereby verify that the foregoing statements made by me are true and correct to the best

of my knowledge. I am aware that if any of the foregoing statements made by me are willfully

false, I am subject to punishment.



                                                   Joshua Thomas, Esq.
Dated: May 9, 2017
